NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



FLORIDA DEPARTMENT OF                   )
AGRICULTURE AND CONSUMER                )
SERVICES and FLORIDA                    )
COMMISSIONER OF AGRICULTURE,            )
                                        )
              Appellants,               )
                                        )
v.                                      )        Case No. 2D18-1393
                                        )
JOSEPH DOLLIVER; NANCY DOLLIVER; )
JOHN KLOCKOW and DEANNA                 )
KLOCKOW, Trustees of the Klockow        )
Living Trust; CHARLES STROH; LOIS       )
STROH; THE CERTIFIED CLASS OF LEE )
COUNTY HOMEOWNERS; RAYMOND              )
DELLASELVA; MARY E. DELLASELVA; )
and MARIANNE J. SANSON, Trustee of      )
the Marianne J. Sanson Revocable Trust, )
                                        )
              Appellees.                )
___________________________________)

Opinion filed November 13, 2019.

Appeal from the Circuit Court for Lee
County; Keith R. Kyle, Judge.

Wesley R. Parsons and Karen H. Curtis of
Clarke Silverglate, P.A., Miami, for
Appellants.

Robert C. Gilbert of Grossman Roth Yaffa
Cohen, P.A., Coral Gables; and Bruce S.
Rogow and Tara Campion of Bruce S.
Rogow, P.A., Fort Lauderdale, for
Appellees.
SILBERMAN, Judge.

              The Florida Constitution provides in what is commonly referred to as the

"Takings Clause" that "[n]o private property shall be taken except for a public purpose

and with full compensation therefor paid to each owner or secured by deposit in the

registry of the court and available to the owner." Art. X, § 6(a), Fla. Const. Appellants,

a class of homeowners in Lee County (the Lee Homeowners), have spent sixteen years

fighting for their constitutional rights to payment of compensation for the taking of their

property by the Florida Department of Agriculture and Consumer Services and the

Florida Commissioner of Agriculture (the Department).

              In this stage of these unnecessarily protracted proceedings, the Lee

Homeowners are pursuing enforcement of a 2014 final judgment for $13,625,249.09

that was entered following a jury trial, together with final judgments for attorney's fees

and costs entered in their favor in 2015 and 2016. In 2016, this court affirmed the 2014

final judgment, Fla. Dep't of Agriculture & Consumer Servs. v. Dolliver, 209 So. 3d 578

(Fla. 2d DCA 2016) (table decision), and the Department did not seek further review in

the Florida Supreme Court. The Department also did not seek appellate review of the

judgments for fees and costs.

              As a result of the Department's ongoing failure to pay the outstanding final

judgments, the Lee Homeowners returned to court to enforce the judgments. Although

the judgments have long been final and the Department claimed that it would be "happy

to pay the three judgments," the Department asserted that it is unable to make payment

until the legislature appropriates the funds as required by sections 11.066(3) and (4),

Florida Statutes (2015). The Lee Homeowners responded that the Department has



                                            -2-
refused to take affirmative action to obtain an appropriation and has taken a position

that has resulted in the governor vetoing a legislative appropriation that the Lee

Homeowners had requested. Further, the Lee Homeowners argued that sections

11.066(3) and (4) are unconstitutional as applied.

              After an evidentiary hearing, the trial court entered a thorough order1 that

addressed at length the Takings Clause, the pertinent statutes, and the applicable case

law, together with the evidence that the parties presented. The court determined that

sections 11.066(3) and (4) are unconstitutional as applied and issued a writ of

mandamus directing the Department to pay the judgments. As the court explained, "To

essentially argue that the [Lee Homeowners] should just hope that someday, some

year, the Legislature eventually will pass an appropriation to cover the judgments, and

further that the governor finally will assent, while at the same time doing absolutely

nothing to secure such an appropriation, is a specious argument." (Order p. 7) We

agree with the trial court's well-reasoned decision and affirm.

                                     I. Introduction

              The question before this court is whether the trial court erred in declaring

sections 11.066(3) and (4) unconstitutional as applied to the Lee Homeowners' takings

judgments and in issuing a writ of mandamus compelling payment. Sections 11.066(3)

and (4) provide as follows:

              (3) Neither the state nor any of its agencies shall pay or be
              required to pay monetary damages under the judgment of
              any court except pursuant to an appropriation made by law.
              To enforce a judgment for monetary damages against the
              state or a state agency, the sole remedy of the judgment

              1Theentire order can be found at the following link on our website:
https://www.2dca.org/content/download/540183/6097146/2D18-1393.pdf


                                           -3-
              creditor, if there has not otherwise been an appropriation
              made by law to pay the judgment, is to petition the
              Legislature in accordance with its rules to seek an
              appropriation to pay the judgment.

              (4) Notwithstanding s. 74.091, a judgment for monetary
              damages against the state or any of its agencies may not be
              enforced through execution or any common-law remedy
              against property of the state or its agencies, and a writ of
              execution therefor may not be issued against the state or its
              agencies. Moreover, it is a defense to an alternative writ of
              mandamus issued to enforce a judgment for monetary
              damages against the state or a state agency that there is no
              appropriation made by law to pay the judgment.

              Under section 11.066(3), a court may not require a state agency to pay a

judgment for monetary damages absent an appropriation made by the legislature. In

the event of nonpayment of a monetary judgment due to a lack of appropriation, the

judgment creditor must petition the legislature for an appropriation. Id. Section

11.066(4) expressly prohibits the courts from issuing a writ of execution or using any

common-law remedy against the state agency to enforce the monetary judgment. And,

in the event a court issues an alternative writ of mandamus to compel payment, section

11.066(4) provides that the lack of an appropriation is a valid defense.

              The difficulty with these provisions is that despite the constitutional

imperative in the Takings Clause, they give the legislature the sole discretion to decide

whether and when to make an appropriation. And if an appropriation is made, it is

subject to the governor's sole discretion to veto it. By doing so, application of these

statutory provisions could subject payment of a takings judgment to the whim of the

legislature and governor. And this could result in sections 11.066(3) and (4) effectively

abrogating judgment creditors' constitutional rights to full compensation under the

Takings Clause.



                                            -4-
                                          II. Facts

               This action began in 2003 when the Lee Homeowners sued the

Department for inverse condemnation for taking 33,957 healthy citrus trees located on

11,811 residential properties. The Department had taken the trees in the course of its

efforts to eradicate citrus canker. In 2014, following a jury trial, the trial court entered a

judgment awarding the Lee Homeowners $13,625,249.09 plus interest and a judgment

awarding them $821,993.12 in attorney's fees. The takings judgment was affirmed by

this court. See Dolliver, 209 So. 3d 578. This court also awarded the Lee Homeowners

appellate attorney's fees, and the trial court entered a third judgment in the amount of

$70,892.50.2

               In the 2017 session of the Florida Legislature, the Lee Homeowners

requested an appropriation to pay the judgments. The legislature passed a bill in the

session that included such an appropriation. However, Commissioner Adam Putnam

had made public statements suggesting that the Department was still challenging the

judgments, and Governor Scott line-item vetoed the appropriation in apparent reliance

on those statements on June 2, 2017.

               On June 8, 2017, the Lee Homeowners filed a petition for writ of

mandamus or to declare sections 11.066(3) and (4) unconstitutional in the trial court.

The court issued an alternative writ and held a hearing on the petition. In March 2018,

the court entered an order that detailed at great length the evidence presented and


               2Prior
                   to the Lee Homeowners' trial, other homeowners around the state
who were affected by citrus canker filed four class-action inverse condemnation actions
against the Department. In the Miami-Dade County case, the Department obtained a
defense verdict. The homeowners obtained judgments in Broward, Palm Beach, and
Orange Counties.


                                             -5-
contained extensive findings. It is not necessary to repeat the trial court's findings for

the purposes of this opinion. We simply note that the court's factual findings are

supported by the evidence.

              The court determined that the Lee Homeowners established the elements

necessary for a writ of mandamus: (1) they have a clear legal right to payment of the

judgments, (2) the Department has a legal duty to pay, and (3) they are without an

adequate remedy at law because the legislature has not been able to successfully pass

an appropriation resulting in payment. But the court also determined that, despite the

Lee Homeowners' satisfaction of these elements, sections 11.066(3) and (4) precluded

the court from issuing a writ of mandamus directing the Department to pay the

judgments.

              The trial court then examined sections 11.066(3) and (4) and held that the

statutes were unconstitutional as applied. Based on that conclusion, the court stated it

would enter a writ of mandamus ordering the Department to immediately pay or arrange

for payment of the three judgments. If the Department did not comply, the court would

consider entering an order to show cause why the Department should not be held in

contempt. Alternatively, the court would consider issuing a writ of execution. The court

authorized the Lee Homeowners to conduct a deposition in aid of execution and submit

to the court a list of the Department's properties that would satisfy the judgments. The

court would review the list, conduct a duly noticed hearing, and decide which, if any, of

the properties may be subject to a writ of execution.

              The writ of mandamus issued in April 2018. The Department filed this

timely appeal of the March 2018 order and the April 2018 writ of mandamus. While the




                                            -6-
appeal has been pending, two more legislative sessions have passed without the

appropriation of any funds for the takings judgments.

                                    III. Issues/Analysis

A. The Department's Ability to Pay

              The Department asserts that the trial court erred in issuing a writ absent

evidence that it had the present ability to pay the judgments. We recognize that the

total inability to pay the judgments may preclude issuance of a writ of mandamus. See

State v. Amos, 131 So. 122, 123 (Fla. 1930); State v. Tavares & G.R. Co., 82 So. 833,

835 (Fla. 1919); Conner v. Mid-Fla. Growers, Inc., 541 So. 2d 1252, 1256 n.7 (Fla. 2d

DCA 1989). However, the Department has not established that it lacks the ability to

satisfy the judgments in full or in part. Instead, the Department's position is that it is not

legally authorized (or required) to pay the judgments until the legislature appropriates

the funds for that purpose as required by sections 11.066(3) and (4).

              Based on the evidence presented the trial court found that the Department

failed to demonstrate an actual inability to pay. Indeed, the Department has made no

efforts to pay or secure payment of the judgments, and it has failed to request an

appropriation in order to make payment.3 In fact, when the legislature included an

appropriation in the 2017 budget, the Department's position that the judgments were not

final resulted in the governor vetoing that appropriation. As to the 2018-19 budget, the




              3Inits reply brief, the Department asserted that it requested an
appropriation to pay the three judgments in its Legislative Budget Request (LBR) for
2020-21, which was filed while this appeal was pending. The Department informed this
court that we could take judicial notice of the LBR but did not file a motion requesting
same. Regardless, this court has taken judicial notice of Senate Bill 2500, the fiscal
year 2019-20 budget, which does not contain an appropriation for the judgments.


                                             -7-
Department sought millions of dollars for increased salaries and vehicles, while

admittedly doing nothing to assist and support proposed appropriations to pay the

judgments. In summary, as found by the trial court, "The overwhelming and conclusive

evidence demonstrated that the" Department failed to pay the "judgments or make even

the most basic of efforts to secure an appropriation of funds to pay" the judgments.

(Order p. 15)

B. The Alleged Failure to Exhaust Legal Remedies

                The Department next argues that the constitutionality challenge to

sections 11.066(3) and (4) was not ripe because the Lee Homeowners did not file a

claim bill under section 11.066(3). However, section 11.066(3) does not mention a

claim bill but merely states: "To enforce a judgment for monetary damages against the

state or a state agency, the sole remedy of the judgment creditor, if there has not

otherwise been an appropriation made by law to pay the judgment, is to petition the

Legislature in accordance with its rules to seek an appropriation to pay the judgment."

(Emphasis added.) The Fourth District has already rejected this exhaustion of remedies

argument on the same basis in the Broward County litigation. See Bogorff v. Fla. Dep't

of Agric. & Consumer Servs., 191 So. 3d 512, 514 (Fla. 4th DCA 2016).

                As noted previously, an appropriation had been made during the 2017

legislative term, but it was vetoed by the Governor apparently based on the

Department's incorrect position that the judgments were not final. Moreover, the

evidence before the trial court established that the Department had not previously

raised section 11.066 as an impediment to paying other judgments. Based on the




                                            -8-
analysis in Bogorff and the circumstances here, we conclude that the constitutionality

challenge to sections 11.066(3) and (4) was ripe.

C. The Constitutionality of Sections 11.066(3) and (4)

              The trial court found sections 11.066(3) and (4) unconstitutional as applied

because the provisions (1) unconstitutionally restrict the Lee Homeowners' rights to

payment of full compensation for a governmental taking of their property under article X,

section 6(a), of the Florida Constitution; (2) violate the separation of powers doctrine

under article II, section 3; and the power of the judiciary under article V, section 1; (3)

violate the Lee Homeowners' rights of access to the courts under article I, section 21;

and (4) unconstitutionally conflict with section 74.091, Florida Statutes (2015), which

provides property owners the right to obtain a writ of execution to enforce a judgment in

an eminent domain proceeding. The Department challenges all of these findings, and

we adopt the trial court's well-reasoned analysis in its entirety. For purposes of this

opinion, we address the first two findings because they are the most compelling.

       1.     Right to full compensation for a governmental taking of
              property under art. X, § 6(a)

              In finding sections 11.066(3) and (4) unconstitutional on this basis, the trial

court reasoned, in part, as follows:

              As stated in Notami Hospital of Florida, Inc. v. Bowen, 927
So. 2d 139, 142 (Fla. 1st DCA 2006), "[s]tate constitutions
              are limitations upon the power of [] state legislature[s] . . . ."
              As a result, a statute enacted by the Legislature may not
              restrict a fundamental right granted under the Florida
              Constitution. "To the extent [] a statute conflicts with express
              or clearly implied mandate[s] of the Constitution, the statute
              must fa[l]l." Id. at 142. Not surprisingly, courts rely on this
              principle—legislative authority necessarily yields to
              constitutional pronouncements—in the very context at issue




                                             -9-
here: where legislation conflicts with the express or implied
mandate of Article X, § 6(a).
        In Storer Cable T.V. of Fla., Inc. v. Summerwinds
Apts. Assocs. Ltd., 493 So. 2d 417 (Fla. 1986), the Florida
Supreme Court held that a statute purporting to authorize a
television service provider to enter private property without
providing full compensation to the owner was
unconstitutional under Article X, § 6, Fla. Const., as well as
the Fifth Amendment to the United States Constitution. Id. at
418. Similarly, in the inverse condemnation case of Drake v.
Walton County, 6 So. 3d 717 (Fla. 1st DCA 2009), the First
District Court of Appeal held that regardless of the county's
statutory authority to excavate drainage paths to preserve
property under § 252.43(6), Fla. Stat., the county's statutory
authority "must yield to Article 10, section 6 of the Florida
Constitution," requiring payment of full compensation to the
aggrieved party. Id. at 722.
        No legislative pronouncement may thwart the
implementation of a constitutional mandate—particularly
where, as is typically the case and here, the constitutional
provision is self-executing. In such cases, the Legislature
may enact legislation addressing the constitutional right
conferred, but only to further protect the right or make the
right more readily available, not to undermine it. See, e.g.,
Florida Hospital Waterman, Inc. v. Buster, 984 So. 2d 478,
485 (Fla. 2008) (recognizing that [a] constitutionally granted
right "may be supplemented by legislation, further protecting
the right or making it available," and that such does not
prevent the provision from being self-executing). In Florida
Hospital, the Florida Supreme Court explained:

       The will of the people is paramount in
       determining whether a constitutional provision
       is self-executing and the modern doctrine
       favors the presumption that constitutional
       provisions are intended to be self-operating.
       This is so because in the absence of such [a]
       presumption the legislature would have the
       power to nullify the will of the people expressed
       in their constitution, the most sacrosanct of all
       expressions of the people.

Id. at 486 (quoting Gray v. Bryant, 125 So. 2d 846, 851 (Fla.
1960)).
        Application of §§ 11.066(3) and (4) to prevent or limit
payment of the three judgments awarded to [the Lee



                             - 10 -
             Homeowners] in this constitutional takings proceeding
             similarly "run[s] afoul" of the self-executing, constitutional
             mandate that requires it. See Florida Hospital. As reflected
             in the cases discussed above, the payment of full
             compensation for a taking is compulsory. . . .
                      While the Legislature may permissibly implement the
             constitutional mandate in order to further protect the
             constitutional right to full compensation for a taking, or to
             make the right more readily available, §§ 11.066(3) and (4)
             do precisely the opposite. Application of §§ 11.066(3) and
             (4) to preclude issuance of a writ of execution will preclude
             the efforts of the Lee Homeowners to secure their
             constitutional right to payment of full compensation, and
             subject the payment of lawfully entered constitutional takings
             judgments to the vagaries of the legislative appropriations
             process. Absent judicial action, application of these sections
             will render payment of constitutional compensation entirely
             subject to the arbitrary exercise of the Legislature's
             discretion to appropriate funds, leaving little doubt that the
             constitutional guaranty of payment of full compensation will
             be denied to [the Lee Homeowners]. Put another way, [the
             Lee Homeowners'] right to full compensation is subject to the
             will of the Legislature to pass an appropriation, and the
             Governor to approve it, thereby essentially making the
             subject guarantee of full compensation under our State
             Constitution an illusory promise with no guarantee of
             compliance. Accordingly, the interpretation and suggested
             application of §§ 11.066 (3) and (4) must yield to Article X, §
             6(a), Fla. Const.

(Order pp. 46-47) (footnotes omitted).

             The Department raises three challenges to this analysis. First, it argues

that the Takings Clause does not trump sections 11.066(3) and (4) because those

sections are premised on the doctrine of sovereign immunity, which predates the

constitution. The Department asserts that the supreme court has found constitutional a

statutory cap that contained a similar restriction on payment for governmental

negligence. See Cauley v. City of Jacksonville, 403 So. 2d 379, 379 n.1, 384 (Fla.

1981) (upholding a statute providing a cap on tort judgments against a municipality and




                                         - 11 -
providing that judgments in excess of the cap "may be paid in part or in whole only by

further act of the Legislature").

              However, as noted by the Lee Homeowners, the underlying principle

behind the Takings Clause is that the government is not immune from the obligation to

pay full compensation when it takes and destroys private property. See State Road

Dep't of Fla. v. Tharp, 1 So. 2d 868, 869-70 (Fla. 1941); Hillsborough County v. Kensett,

144 So. 393, 395 (Fla. 1932). Additionally, Cauley did not involve a statute that, as

applied, completely deprived homeowners of their rights to compensation for a taking.

Instead, Cauley involved the application of a statute that provided a cap on tort

judgments, subject to further legislative action. Cauley, 403 So. 2d at 379 n.1. Here, as

discussed previously, the Department takes the position that it will make no payment of

the final judgments absent specific legislative appropriation; that it has no obligation to

take any action to secure such an appropriation; and that it is up to the legislature to

decide whether to make an appropriation. We agree with the trial court that these

statutes, as applied here, are contrary to the Takings Clause.

              Second, the Department argues that sections 11.066(3) and (4) are

reasonable restrictions on the means by which a takings judgment may be paid. See,

e.g., District of Columbia v. Heller, 554 U.S. 570, 626 (2008) (recognizing reasonable

restrictions on the constitutional right to bear arms); Buss v. Reichman, 53 So. 3d 339,

344 (Fla. 4th DCA 2011) ("The Florida Supreme Court has repeatedly recognized that

like other constitutional rights, the right to habeas relief is subject to reasonable

restrictions."). However, based on the evidence presented sections 11.066(3) and (4)'s

restrictions, as applied, completely deprive the Lee Homeowners of their rights to full




                                            - 12 -
compensation for the government's taking. In short, the restrictions have not regulated

payment; they have allowed the Department to completely avoid payment contrary to

the Takings Clause.

              And third, the Department argues that there are no Florida cases declaring

unconstitutional a statute that provides a process for payment of a governmental

obligation. The Department asserts that the cases cited by the trial court involve

instances of no compensation for a taking while sections 11.066(3) and (4) merely

regulate the process for obtaining compensation. However, the Department

mischaracterizes the result of sections 11.066(3) and (4) under the circumstances here.

As applied, the statues are being used as a shield against required compensation

established by the final judgments and in accordance with the Takings Clause.

       2.     Separation of powers under article II, section 3; and the power
              of the judiciary under article V, section 1

              In finding sections 11.066(3) and (4) unconstitutional on this basis, the trial

court reasoned, in part, as follows:

                     Application of §§ 11.066(3) and (4) also sets them at
              odds with another long-settled and well-enshrined principle;
              the determination of full compensation is a judicial function
              that cannot constitutionally be performed by the Legislature.
              As the Florida Supreme Court long ago held in Daniels v.
              State Road Dep't, 170 So. 2d 846, 851 (Fla. 1964):

                      It is well settled that the determination of [what
                      is] just compensation for the taking of private
                      property for public use 'is a judicial function that
                      cannot be performed by the Legislature either
                      directly or by any method of indirection.'

              Id. at 851 (emphasis added, quoting Spafford v. Brevard,
              110 So. 451, 455 (Fla. 1926)).
                      Indeed, this oft-repeated principle is a hallmark of
              citrus canker jurisprudence. See, e.g., Patchen v. Dep't of



                                             - 13 -
Agriculture, 906 So. 2d 1005, 1008 (Fla. 2005) (holding that
"the determination of what is just compensation . . . is a
judicial function that cannot be performed by the
Legislature") (quoting [Haire v. Fla. Dep't of Agriculture], 870
So. 2d at 785); Dep't of Agriculture v. Bonnanno [sic], 568
So. 2d 24, 31 (Fla. 1990) ("It is true that the legislature may
not set conclusive values for property taken for a public
purpose because the determination of just compensation is a
judicial function."); State Plant Bd. v. Smith, 110 So. 2d 401,
407 (Fla. 1959) ("But where, as here, a provision for 'just
compensation' is a clear requisite to the act of destruction,
then we find no authority for the Legislature's specification of
the maximum compensation to be paid."); [Fla.] Dep't of
Agriculture v. Haire, 836 So. 2d 1040, 1048 (Fla. 4th DCA
2003), aff'd, 870 So. 2d 774 (Fla. 2004) ("Although the
[l]egislature had set the amount of compensation in the act, .
. . the determination of what constitutes 'just compensation'
[is] a []judicial function[] which [cannot] be pre[-]empted by
the Legislature.") (citing State Plant Board v. Smith, 110 So.
2d 401, 407 (Fla. 1959)[)].
         The rationale for vesting the judiciary with the power
to determine full compensation, instead of vesting such
authority in the Legislature, is sound and controls here. As
stated in Daniels:

       [']The just compensation clause may not be
       evaded or impaired in any form of legislation.
       Against the opposition of the owner of private
       property taken for [] public use, the Congress
       may not directly or through any legislative
       agency finally determine the amount that is
       safeguarded to him [by that] clause. . . .
       [W]hen he appropriately invokes the just
       compensation clause, he is entitled to a judicial
       determination of the amount.['] . . . And in
       Monongahela Navigation Co. v. U.S., supra,
       148 U.S. 312, 13 S. Ct. 622, 37 L. Ed. 463
       [1893], in which the Supreme Court struck
       down an Act of Congress purporting to exclude
       an element of value . . . , the court said that
       just compensation means that "a full and
       perfect equivalent for the property taken" must
       be returned to the owner, and that "By this
       l[e]gislation[] congress seems to have
       assumed the right to determine what shall be
       the measure of compensation. But this is a



                             - 14 -
                    judicial, and not a legislative[,] question. * * * It
                    does not rest with the public, taking the
                    property, through congress or the legislature,
                    its representative, to say what compensation
                    shall be paid, or even what shall be the rule of
                    compensation. The Constitution has declared
                    that just compensation shall be paid, and the
                    ascertainment of that is a judicial inquiry.
170 So. 2d at 852 (quoting Baltimore & [O.R.] Co. v. U.S.,
             298 U.S. 349, 368 (193[6])) (emphasis in original).
                      To the extent that §§ 11.066(3) and (4) are interpreted
             to permit the Legislature (by the appropriations process) to
             control the amount of compensation, if any, that [the Lee
             Homeowners] will actually receive under their lawfully-
             entered constitutional takings judgments, the Legislature, in
             effect, will both impose the taking and then determine
             whether or not, and in what amount, it will pay—in essence
             supplanting the jury's verdict with their own. Such a result
             resoundingly and repeatedly has been rejected by the
             Florida Supreme Court as noted in some of the
             aforementioned cases. A statute that allows the Legislature
             to exercise its discretion to determine whether or not, and in
             what amount, it will pay lawfully entered constitutional
             takings judgments is no different than legislation that
             purports to fix full compensation. Indeed, as succinctly
             stated by the Fourth District [in the Broward County
             litigation]:

                    While the government has the ability to
                    establish procedures for payment of its
                    constitutional obligation, it does not have the
                    luxury of avoiding it. Should the Class fail in
                    obtaining a writ of mandamus, pursuant to
                    section 11.066(4), the constitutional issue will
                    ripen, and [t]he courts will be left with no choice
                    but to enforce Article X, section 6(a) of the
                    Florida Constitution.

             Bogorff II, 191 So. 3d at 51[6].[4]

(Order pp. 54-56)



             4Bogorff   v. Fla. Dep't of Agric. & Consumer Servs., 191 So. 3d 512 (Fla.
4th DCA 2016).


                                           - 15 -
              The Department argues that sections 11.066(3) and (4) do not implicate

the judicial function of determining just compensation for a taking. The Department

asserts that the judiciary has already determined just compensation by entering a

judgment for damages pursuant to a jury verdict. The Department claims that sections

11.066(3) and (4) "relate solely to the payment and the appropriation of state funds for

the amounts previously judicially determined, a matter within the exclusive purview of

the legislative, not the judicial, branch."

              However, these provisions allow the legislature to exercise its discretion to

determine whether, when, and in what amount to pay constitutional takings judgments.

In this way, sections 11.066(3) and (4) expand the legislature's power beyond the

payment and appropriation of state funds for amounts previously determined. See

State Plant Bd. v. Smith, 110 So. 2d 401, 407 (Fla. 1959) (holding that a statutory cap

on payment for the taking of healthy trees constituted a legislative encroachment on the

judiciary's power to determine just compensation for the taking of private property). As

applied, the provisions have thwarted payment of full compensation, determined

through court proceedings, under the Takings Clause for years.

D. The Doctrine of Separation of Powers

              The Department argues that the order and writ violate the doctrine of

separation of powers by encroaching on the legislative prerogative to appropriate funds

and the Department's prerogative to control its own budget. We acknowledge that

generally "[t]he judicial branch may not either interfere with the legislative branch by

requiring funds to be spent by an executive agency in a manner not authorized by

statute, nor interfere with an executive agency's discretion in the spending of




                                              - 16 -
appropriated funds." Dep't of Children & Families v. K.R., 946 So. 2d 106, 107-08 (Fla.

5th DCA 2007). However, by specifying a defense to issuance of a writ of mandamus,

section 11.066(4) itself recognizes the authority of the judicial branch to issue a writ of

mandamus compelling a state agency to pay a valid judgment against it. And the

supreme court has recognized that "issuance of the writ of mandamus is an appropriate

enforcement mechanism" for a judgment against a governmental entity. Fla. Dep't of

Envtl. Prot. v. ContractPoint Fla. Parks, LLC, 986 So. 2d 1260, 1271 (Fla. 2008).

E. Writ of Execution

              The Department challenges the portion of the order providing that if it fails

to comply with the writ of mandamus the court would consider issuing a writ of

execution against the Department's property. It also challenges the portion of the order

allowing the Lee Homeowners to conduct a deposition in aid of execution and to submit

a list of executable property to the trial court. The Department argues that these rulings

violate section 11.066(4) and the Department's protection as a sovereign.

              However, we have considered both of these arguments and conclude that

both authorities cited by the Department yield to the Lee Homeowners' constitutional

rights to be compensated for the governmental taking. Furthermore, as noted by the

Lee Homeowners, any challenge to these provisions is premature because the court

indicated that it would not issue a writ of execution without conducting a duly noticed

hearing to decide which, if any, of the Department's property may be subject to a writ of

execution.

                                      IV. Conclusion




                                            - 17 -
              After considering all arguments made by the Department, we conclude

that the trial court did not err in declaring sections 11.066(3) and (4) unconstitutional as

applied to the Lee Homeowners' takings judgments and in issuing a writ of mandamus

compelling payment. Applying sections 11.066(3) and (4) to prevent the trial court from

issuing a writ of mandamus would preclude the Lee Homeowners from securing their

constitutional rights to payment of full compensation under article X, section 6(a), of the

Florida Constitution. It would also allow the legislature to control the amount of

compensation, if any, that the Lee Homeowners will actually receive in contravention of

the separation of powers doctrine under article II, section 3; and the power of the

judiciary under article V, section 1. We echo the following sentiment of the trial court:

"This Court cannot and will not countenance further delays in securing payment to [the

Lee Homeowners] of the constitutionally-guaranteed full compensation that was

adjudicated to finality in this case." We affirm the orders on appeal.

              Affirmed.


NORTHCUTT, JJ., Concurs.


BADALAMENTI, Judge, Concurring specially.

              I fully concur in the opinion of the court. I write separately to suggest that

the legislature consider certain amendments to section 11.066, Florida Statutes (2015).

              As an initial matter, our holding subsections 11.066(3) and (4)

unconstitutional as applied comes after careful determination that no other grounds

were available to enforce the final judgment rendered in favor of the plaintiffs here. See

In re Holder, 945 So. 2d 1130, 1133 (Fla. 2006) ("Of course, we have long subscribed to




                                           - 18 -
a principle of judicial restraint by which we avoid considering a constitutional question

when the case can be decided on nonconstitutional grounds."). And we act today to

protect the Lee Homeowners' self-executing constitutional right to receive "full

compensation" for the Department's taking of their 33,957 citrus trees. See art. X, §

6(a), Fla. Const. Indeed, neither the Constitution of the United States nor the

Constitution of the State of Florida's respective takings provisions means anything

unless those who have been deprived of their private property are paid for what the

state took from them. See Bogorff v. Fla. Dep't. of Agric. & Consumer Servs., 191 So.
3d 512, 516 (Fla. 4th DCA 2016) (citing Tampa–Hillsborough Cty. Expressway Auth. v.

A.G.W.S. Corp., 640 So. 2d 54, 58 (Fla. 1994)) (explaining that the Florida Supreme

Court has interpreted the takings clauses of the United States and Florida Constitutions

coextensively).

              The text of the takings provisions of both the Fifth Amendment and

Florida's constitution yields the obvious conclusion that they are self-executing. See

amend V, U.S. Const. ("[N]or shall private property be taken for public use, without just

compensation."); art. X, § 6(a), Fla. Const. ("No private property shall be taken except

for a public purpose and with full compensation therefor paid to each owner . . . ."). In

other words, these takings provisions do not require enabling legislation to be effective.

If a person's private property is physically taken by the government without "full

compensation" at the time that the government took it, as we have here, we are able to

discern a constitutional violation has occurred simply by the operation of the

constitutional provisions. See Knick v. Twp. of Scott, 139 S. Ct. 2162, 2171 (2019)

("Because of 'the self-executing character' of the Takings Clause [of the Fifth




                                           - 19 -
Amendment to the United States Constitution] 'with respect to compensation,' a property

owner has a constitutional claim for just compensation at the time of the taking."

(quoting First English Evangelical Lutheran Church of Glendale v. Los Angeles Cty.,

Cal., 481 U.S. 304, 318 (1987))); Flatt v. City of Brooksville, 368 So. 2d 631, 632 (Fla.

2d DCA 1979) (noting that article X, section 6(a) of the Florida Constitution "does not

require enabling legislation to be effective"). Even still, this case illustrates that the

operation of even a self-executing constitutional provision has its challenges.

              With the challenges presented in this case in mind, the legislature may

wish to consider amending section 11.066 to take steps to accelerate the finality of

constitutionally-based final judgments entered against the state and its agencies in our

state's courts of law. As to finality, the answer cannot be, as the Department suggests,

that takings plaintiffs must wait an indeterminate, if not infinite, number of legislative

sessions for the state to fully satisfy constitutionally-based monetary judgments. And

the position of a state agency should not be, as here, that it owes no duty to assist

takings plaintiffs with the process of receiving payment of constitutionally-based

monetary judgments.

              Specifically, the legislature may first consider amending section 11.066 to

include that the state and its agencies provide immediate, accurate, and ongoing

information to the legislature until constitutionally-based monetary judgments are paid in

full. Second, the legislature may consider mandating that the state and its agencies

arrange for full payment, such that the legislature can appropriate new funds or

authorize its agencies to reappropriate funds from its existing till, of such

constitutionally-based judgments. Third, the legislature may consider adding that full




                                             - 20 -
payment must be disbursed in a period not to exceed two legislative sessions from the

issuance of the mandate in the state's supreme court or, if not appealed to the supreme

court, the district courts of appeal. It is my view that much of this extended

postjudgment litigation would have been unnecessary had the Department fully and

accurately communicated the status of the litigation to the legislature and the governor

and had the Department continuously assisted the Lee Homeowners in collecting the

final monetary judgment entered against it.




                                           - 21 -